Title: To Thomas Jefferson from William Short, 6 November 1807
From: Short, William
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Philadelphia Nov. 6—07
                        
                        Since my last of Oct. 3. from N. York, (which, I hope, was recieved) I have come to this place. I have not
                            yet fixed my winter-quarters here, but probably shall do so, for the same reasons as heretofore, the greater convenience
                            of accomodation. If any change of views however should have taken place since I last had the pleasure of hearing from you,
                            & you should advise my endeavoring to place myself “rectus in Curia”, I should certainly assent to the change of
                            residence by way of experiment, upon such authority. Submitting at the same time whether being at a distance would not
                            have the advantage of the nomination appearing to come from above, & without sollicitation. If a personal acquaintance
                            be a sine qua non, I should have great fear, feeling little confidence in any advantage I could hope to derive from such a
                            source—& particularly with a body where to please some, would be perhaps the sure means of displeasing others—Indeed I
                            can have no hope from them but in the “adopté de confiance”.—And my duty would be to do something, of which I have little
                            doubt, that should prevent either the proposer or the adopters repenting of what they had done.
                        I observe from your message that the business with Spain is not yet settled. I cannot help thinking that you
                            would have been able to have spoken differently if your constitutional advisers could have been brought to have adopted
                            your sentiments as to an umpire. You state, I observe, that the subject may under given circumstances be resumed. Would it
                            not be worth while to give it every chance of success—and would not an umpire to two discordant ministers be of such
                            advantage, as might be made sensible to the heads of departments? The negotiation with Spain would be a matter of
                            predilection with me; & it grows out of one in which I certainly had priority. So far as the reigning Minister in Spain,
                            or the present Minister of foreign affairs at Paris may be efficient I will say without hesitation, & I can say it
                            without vanity, there is not one of my countrymen, who I believe would have the same advantage that I could.
                        From your message it appears that war is still suspended in dubio. Would it be the wish of government in that
                            case to make loans abroad? If so I would advise their beginning now to prepare for it—It can be better done before than
                            after war commenced—If fortunately the loan should not be wanted, it might be advantageously applied to the purchase of
                            the domestic debt, or the extinction of the new connected 6. pct. stock, which admits of re-imbursement—The loans in
                            Holland would not now I shd. suppose notwithstanding the changes since I was there, exceed 5. pct. with a fraction of
                            addition for charges. This kind of business though disagreeable to me, I was forced to make myself master of—& I
                            managed it in such a manner as to reduce the charges of the loans so low, that Genl. Washington, thought it unreasonable,
                            & agreed at the sollicitation of the bankers, to allow them an increase—This will appear in the correspondence of the
                            then Sec. of the Treasury with me. I would not go there merely as a director of loans—but if connected with such a
                            character of diplomacy as I could consent to put on, I would undertake to direct the business as formerly, though it would
                            under all circumstances be disagreeable to me. If such circumstances should occur as should make you think it an object to
                            pay this compliment to the brother of the Director general of continental Europe, you might perhaps determine to send
                            there also a Min. Plenipo:—There is at present you know a dissatisfaction between the two brothers—Still the Emperor is
                            fond of every thing that shews an acknowlegement of his family as sovereign, by those who are not under his control. This
                            alone could be  inducement—The business of the loans could be superintended from Paris—with a short excursion to
                            Amsterdam from time to time. After the example of Mr Adams I signed every obligation of 1000. florins—so that each loan
                            took 3000 signatures—but this did not appear absolutely necessary.
                        I think it probable Genl. Moreau will visit you this winter—he told me on his arrival here that he had a
                            letter for you, I think from La fayette—he talked of sending it in to you, & said he should not yet go himself.—I know
                            not how far his presence at Washington would be agreeable—nor whether his advice would be wished on the subject of
                            preparation for defensive or active war. Genl. Dearborn arrived in New York last summer before my departure, & I went to
                            wait on him, but did not find him at home, & I left the City without seeing him—I intended if I had seen him, to have
                            asked him if he wished to have Moreau’s opinions, & to have brought them together in that case—but Moreau is intimate
                            with a Genl. Stevens, who invited him, I think he told me, to accompany the commissioners on a visit to the narrows with a
                            view to defence—He did not go that day, under the pretence of being engaged in writing to France—I know not if he saw
                            them afterwards—His ideas as to the defence of the harbor are conformable to those of Bureau de Puzy—As to the
                            organisation of militia I should suppose his ideas would be useful—He appears to me to be luminous on every military
                            subject, & as it were inspired—But until you can engage Congress to adopt some mode of classification, similar to what
                            you suggested last year, it will be impossible to form any complete system—If it should be said for instance that every
                            Citizen shall owe to his Country five years, say from 20 to 25. during which he shall stand on requisition, or as it were
                            in the front rank, to be called on emergency, it might be possible to make this quota fit for service—& in case of need
                            & flagrant war, the remainder of all ages might be called on—necessity would then make them soldiers—At present whilst
                            it is attempted to prepare all from sixteen to sixty, nothing is done, except in a few volunteer instances—It is the old
                            proverb of, ‘he who embraces too much holds nothing’.—I have seen & heard a great deal of this in my late excursion &
                            am confirmed in this opinion.
                        My letter is longer than I intended, but still I must enquire if you found out or could advise me to any
                            person for the direction of Indian Camp—You were so good as to say you would enquire when at Monticello. I saw at New-York a person from Virginia, who told me that small tenants in the manner of mine would do the lands more injury than the
                            value of rents recieved. He advised me to let it remain unoccupied, rather than with tenants in this way.   Excuse this
                            trouble & believe me with sentiments of high respect & attachment
                  Your obedt. servt.
                        
                            W: Short
                     
                        
                    